DETAILED ACTION
Applicant filed terminal disclaimer; Examiner withdraws rejections under nonstatutory double patenting
Examiner withdraws rejections under 35 USC § 103.
Claims 1-20 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 03/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,706,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant's remarks on pages 9-10 of the last amendment clarified the intended meaning of the claim's recitation of providing, via a vendor portal of a network management platform, an indication of one or more deficiencies corresponding to a submission to the vendor, wherein the indication of the one or more deficiencies comprises a respective priority level, for each of the one or more deficiencies, associated with how much each of the one or more deficiencies negatively affect the determined score, so as to exclude indications of form field prioritization, like those taught by the prior art (e.g. Mishra). Further, other prior art teaches using priority levels associated with a question in a risk assessment questionnaire to "indicate[] whether one question is more, less, or equally as important as another question in the risk questionnaire," (Brown et al., U.S. PG-Publication No. 2013/0275176 A1, ¶ 36), however there is no explicit teaching that the priority level being associated with a vendor submitted answer deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        April 23, 2022